FIRST CLOVER LEAF BANK
SUPPLEMENTAL 401(k) PLAN


ARTICLE I.
Purpose and Background of the Plan
 
The purpose of the First Clover Leaf Bank Supplemental 401(k) Plan (“Plan”) is
to provide designated executives (the “Participants”) of First Clover Leaf Bank
(the “Bank”) with non-qualified deferred compensation equal to the amount they
would otherwise be entitled to save for retirement under the First Clover Leaf
Bank Profit Sharing Plan (“PSP”), which is a tax-qualified “cash or deferred
arrangement” within the meaning of Section 401(k) of the Internal Revenue Code
of 1986, as amended (the “Code”), but for the limitations imposed by the Code on
the PSP.  This type of plan is generally known as an “excess benefit plan.” In
addition, because the PSP has a one-year waiting period to join the PSP, this
Plan also provides an opportunity for executives who are not yet eligible for
the PSP to save their own compensation for retirement on a pre-tax basis before
they join the PSP, subject to the terms of the Plan.  Any references herein to
the “Company” shall mean First Clover Leaf Financial Corp.  This Plan is
intended to comply with Code Section 409A and the Treasury Regulations issued
thereunder.
 
ARTICLE II.
Definitions
 
Capitalized terms shall have the meanings assigned to them under the
PSP.  Notwithstanding the preceding, the following definitions shall apply for
the purposes of the Plan, unless a different meaning is clearly indicated by the
context.
 
2.1. Annual 401(k) Deferral Amount means an annual deferral amount by the
Participant to the Participant’s Supplemental 401(k) Account equal to (i) the
maximum amount permitted under Code Section 402(g), as adjusted from time to
time (e.g. for 2011, this amount is $16,500), and (ii) the maximum amount
permitted under Code Section 414(v) as an age 50 or older catch up contribution
(e.g., for 2011, this amount is $5,500).
 
2.2. Beneficiary means the person(s) designated by the Participant to receive
any death benefits hereunder, on the Beneficiary Designation Form set forth as
Exhibit A.
 
2.3. Board means the Board of Directors of the Bank.
 
2.4. Change in Control
 
(a)           “Change in Control” shall mean (i) a change in the ownership of
the Bank or Company, (ii) a change in the effective control of the Bank or
Company, or (iii) a change in the ownership of a substantial portion of the
assets of the Bank or Company, as described below.
 
(b)           A change in the ownership of a corporation occurs on the date that
any one person, or more than one person acting as a group (as defined in
Treasury Regulations section 1.409A-3(i)(5)(v)(B)), acquires ownership of stock
of the Bank or Company that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of such corporation.
 
 

--------------------------------------------------------------------------------

 
 
(c)           A change in the effective control of the Bank or Company occurs on
the date that either (i) any one person, or more than one person acting as a
group (as defined in Treasury Regulations section 1.409A-3(i)(5)(vi)(D))
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Bank or Company possessing 30 percent or more of the total voting power of the
stock of the Bank or Company, or (ii) a majority of the members of the Bank or
Company’s board of directors is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Bank or Company’s board of directors prior to the date of the appointment or
election, provided that this subsection “(ii)” is inapplicable where a majority
shareholder of the Bank or Company is another corporation.
 
(d)           A change in a substantial portion of the Bank or Company’s assets
occurs on the date that any one person or more than one person acting as a group
(as defined in Treasury Regulations section 1.409A-3(i)(5)(vii)(C)) acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Bank or Company that have
a total gross fair market value equal to or more than 40 percent of the total
gross fair market value of (i) all of the assets of the Bank or Company, or (ii)
the value of the assets being disposed of, either of which is determined without
regard to any liabilities associated with such assets.
 
(e)           For all purposes hereunder, the definition of Change in Control
shall be construed to be consistent with the requirements of Treasury
Regulations section 1.409A-3(i)(5), except to the extent that such Treasury
Regulations are superseded by subsequent guidance.
 
2.5. Eligible Employee means an Employee who is eligible for participation in
the Plan in accordance with the provisions of Article III.
 
2.6. Employee means any person, including an officer, who is employed by the
Bank.
 
2.7. ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
2.8. Participant means any person who participates in the Plan in accordance
with its terms.
 
2.9. Plan Year means the calendar year, except the first Plan Year shall be the
short Plan Year from September 1, 2011 to December 31, 2011.
 
2.10. PSP means the First Clover Leaf Profit Sharing Plan, as amended from time
to time, as adopted by the Bank (or any successor qualified 401(k) plan adopted
by the Bank).
 
2.11. Specified Employee means, in the event the Bank or any corporate parent is
or becomes publicly traded, a “key employee” as such term is defined in Code
Section 416(i) without regard to paragraph 5 thereof.
 
 

--------------------------------------------------------------------------------

 
 
2.12. Supplemental Deferral Amount means an amount deferred by the Participant
into this Plan that exceeds the Annual 401(k) Deferral Amount.
 
2.13. Supplemental PSP Benefit means the benefit described in Section 3.2(a).
 
2.14. Separation from Service means the Participant’s termination of employment
with the Bank within the meaning of Code Section 409A and the Treasury
Regulations, such that the Bank and Participant reasonably anticipate that the
level of bona fide services that the Participant would perform after termination
would permanently decrease to a level that is less than 50% of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period..  A Separation from
Service shall not be deemed to have occurred if the Participant’s absence from
employment is due to military leave, sick leave or other bona fide leave of
absence if the period of such leave does not exceed six months or, if longer, so
long as the Participant’s right to reemployment is provided by law or
contract.  If the leave exceeds six months and the Participant’s right to
reemployment is not provided by law or by contract, then the Participant shall
have a Separation from Service on the first date immediately following such
six-month period.
 
2.15. Treasury Regulations means any regulations issued by the Treasury
Department, and/or other guidance issued by the Treasury Department or Internal
Revenue Service under Code Section 409A.
 
ARTICLE III.
Participation
 
3.1. Eligibility for Participation.  Only Eligible Employees may be
Participants.
 
(a)           An Employee shall become an Eligible Employee for Supplemental PSP
Benefits if:
 
 
(i)
The Employee is the President, an Executive Vice President or a Senior Vice
President who has been notified by the Board that they are eligible to
participate in this Plan; and

 
 
(ii)
The Employee is either (A) a participant in the PSP and the Employee’s benefits
thereunder would be limited by Sections 401(a)(l7), 401(k), 401(m), 402(g)
and/or 415 of the Code if maximum contributions were made or (B) not yet
eligible to join the PSP.

 
3.2. Commencement of Participation. An Eligible Employee shall become a
Participant on the date determined by the Board.
 
3.3. Termination of Participation. Participation in the Plan shall cease on (a)
the date of the Participant’s Separation from Service; or (b) the date on which
the Participant ceases to be an Eligible Employee.
 

 
 

--------------------------------------------------------------------------------

 





 
ARTICLE IV.
Benefits to Participants
 
4.1. Supplemental 401(k) Account.
 
(a)           Initial Deferrals.  Each Participant who satisfies Section 3.1(a)
shall have the right to elect to defer receipt of compensation equal to (i) the
Annual 401(k) Deferral Amount and (ii) any Supplemental Deferral Amount, into
his or her Supplemental 401(k) Account.  Participants generally can establish a
401(k) Supplemental Account under the Plan by submitting a Unified Deferral
Agreement (attached hereto as Exhibit B) and/or a Supplemental Deferral Election
Form (attached hereto as Exhibit D) to the Board no later than December 31 of
the Plan Year before the Plan Year in which the compensation to be deferred
hereunder will be earned; provided, however that in the case of a new
Participant, his or her initial Unified Deferral Agreement and/or Supplemental
Deferral Election Form may be submitted no later than the 30th day after the
date on which the Participant is first eligible to participate in the
Plan.  Unified Deferral Agreements shall remain in force until revoked by the
Participant and Supplemental Deferral Election Forms shall remain in effect
until changed or revoked by the Participant.
 
(b)           Revoking or Changing Deferrals.  Any Participant may revoke his or
her Unified Deferral Agreement by submitting a Notice of Revocation of Deferral
(attached hereto as Exhibit C) to the Board before the first day of any Plan
Year.  Any Participant may change or revoke his or her Supplemental Deferral
Election Form by submitting a Notice of Adjustment of Deferral (attached hereto
as Exhibit E) to the Board before the first day of any Plan Year.  Such Notices
shall take effect as of the first day of the Plan Year following the Board’s
receipt of the Notice (i.e., mid-year changes cannot be implemented until the
beginning of the next Plan Year).
 
(c)           Resuming Deferrals. A Participant who has filed a Notice of
Revocation of Deferral may thereafter file another Unified Deferral Agreement to
resume making deferrals to his or her Supplemental 401(k) Account, but new
deferrals shall take effect as of the first day of the Plan Year following the
Board’s receipt of the new Unified Deferral Agreement (i.e., mid-year changes
cannot be implemented until the beginning of the next Plan Year).
 
(d)           Coordination with PSP.  If the Participant is eligible to
participate in the PSP, the Participant’s Unified Deferral Agreement is
contingent on the Participant also having made the maximum Code Section 402(g)
deferral election under the PSP and that such election is not treated as a
violation of the contingent benefit rule pursuant to Treasury Regulations
Section 1.401(k)-1(e)(6)(iv).  If the Participant is not eligible to participate
in the PSP, then the Participant can elect to defer any amount that the
Participant wishes to defer under this Plan.  If the Participant is eligible for
the PSP, notwithstanding the foregoing, an amount equal to the Annual 401(k)
Deferral Amount minus any IRS limitations imposed on such deferral amount as a
result of discrimination testing or other limitations on contributions to the
PSP for the Plan Year shall be deducted from the Participant’s Supplemental
401(k) Account and shall be remitted from the Plan to the PSP no later than
January 31 of the Plan Year following the Plan Year for which such amount was
deferred.  Supplemental Deferral Amounts are not coordinated with the PSP
because Participants may elect to make Supplemental Deferral Amounts to this
Plan without regard to any applicable limits that otherwise would apply to the
PSP.
 
 

--------------------------------------------------------------------------------

 
 
(e)           Nature of Account. The Bank will establish a memorandum account,
maintained as a Supplemental 401(k) Account for such Participant on the Bank’s
books, which will be credited with the amount of such contributions. The
Supplemental 401(k) Accounts are not insured by the Federal Deposit Insurance
Corporation and are assets of the Bank that are subject to the claims of the
Bank’s general creditors.
 
(f)           Earnings.  Amounts credited to a Participant’s Supplemental 401(k)
Account shall be periodically credited with earnings based on the investments
selected by the Participant for his or her account.  Earnings are subject to the
claims of the Bank’s creditors.
 
4.2. Supplemental Benefits.
 
(a)           The Supplemental PSP Benefits shall be paid within 30 days
following the Participant’s Separation from Service to the Participant or
Beneficiary as follows:
 
 
(1)
Upon Separation from Service due to any reason other than death, the
Supplemental PSP Benefit shall be paid as a lump sum or as equal annual
installments (not to exceed 5 installments), as timely designated by the
Participant on a Payment Election Form (attached hereto as Exhibit F); provided,
however, that if the Participant does not have a properly executed Payment
Election Form, then such payment shall be made as a lump sum.

 
 
(2)
Upon Separation from Service due to death, the Supplemental PSP Benefit shall be
paid to the Participant’s Beneficiary as a lump sum, or as equal annual
installments not to exceed 5 installments, (unless the Participant’s Beneficiary
is the Participant’s spouse, in which case the number of annual installments
shall not exceed 10); provided, however, that if the Participant does not have a
properly executed Payment Election Form, then such payment shall be made as a
lump sum.

 
(b)           Change in Control.  Notwithstanding any other provision in this
Plan to the contrary, in the event of a Change in Control of the Bank or the
Company, the Participants’ Supplemental PSP Accounts shall be paid to the
Participants in a lump sum within 30 days after the effective date of the Change
in Control, unless a Participant has selected an alternative form of
distribution upon a Change in Control pursuant to the Payment Election Form.
 
(c)           Distributions to a Specified Employee.  Notwithstanding any
provision of this Plan to the contrary, in the event the Participant is a
Specified Employee, then, to the extent necessary to avoid penalties under Code
Section 409A, any payments to which the Participant is entitled for the first
six months following Separation from Service with the Bank shall be withheld and
shall be paid to the Participant in a single cash lump sum distribution on the
first day of the seventh month following the Participant’s Separation from
Service with the Bank.
 
 

--------------------------------------------------------------------------------

 
 
(d)           Change in Benefit Elections.  In the event a Participant desires
to modify the time or form the Participant may do so by filing a new Payment
Election Form with the Board, provided that:
 
 
(1)
the subsequent election shall not be effective for at least 12 months after the
date on which the subsequent election was made:

 
 
(2)
except for payments upon the Participant’s death or disability (as defined in
Code Section 409A), the first payment for which the subsequent election is made
shall be deferred for a period of not less than 5 years from the date on which
such payment would otherwise have been made; and

 
 
(3)
for payments scheduled to be made on a fixed date or pursuant to a specified
schedule, the subsequent election must be made at least 12 months before the
date of the first scheduled payment.

 
(e)           Vesting.  Participants shall be 100% vested in their Supplemental
401(k) Account and earnings thereon.
 
4.3. Payments to Missing or Incapacitated Persons.  If the Bank is unable to
effect delivery of any amount payable hereunder to a Participant or Beneficiary,
the Bank shall give written notice to such person at his last known address as
on file with the Bank. In addition, if the Bank is unable to effect delivery of
any amount payable hereunder to a Participant or Beneficiary because of such
individual’s death, disability or incapacity (including incapacity due to age of
a minor child), payment shall be made to their personal representatives or legal
guardians. If no distribution under the foregoing provisions can be made within
one year after the event that gave rise to the distribution, the benefits shall
be forfeited.
 
4.4. Release from Liability.  Payment to any Participant, legal representative
or Beneficiary, in accordance with the provisions of this Plan, is deemed to be
in full satisfaction of all claims by the Participant, representative or
Beneficiary against this Plan, the Board, and the Bank.  The Board may require
such Participant, legal representative, or Beneficiary, as a condition precedent
to payment, to execute a receipt and release in such form as shall be determined
by the Board.
 
ARTICLE V.
Administration
 
5.1           Duties of the Board.  The Board shall have full responsibility for
the management, operation, interpretation and administration of the Plan in
accordance with its terms, and shall have such authority as is necessary or
appropriate in carrying out its responsibilities. Actions taken by the Board
pursuant to this Section 5.1 shall be conclusive and binding upon the Bank,
Participants, Former Participants, beneficiaries, and other interested
parties.  The Board may delegate any duties to persons of its choosing.
 
5.2           Liabilities of the Board.  Neither the Board nor its individual
members shall be deemed to be a fiduciary with respect to this Plan; nor shall
any of the foregoing individuals or entities be liable to any Participants,
Former Participants or beneficiaries in connection with the management,
operation, interpretation or administration of the Plan, any such liability
being solely that of the Bank.
 
 

--------------------------------------------------------------------------------

 
 
5.3           Expenses.  Any expenses incurred in the management, operation,
interpretation or administration of the Plan shall be paid by the Bank.  In no
event shall the benefits otherwise payable under this Plan be reduced to offset
the expenses incurred in managing, operating, interpreting or administering the
Plan.
 
5.4           Unfunded Character of Plan.  The Plan is a nonqualified deferred
compensation plan and shall be unfunded for purposes of ERISA and the
Code.  Neither the Bank nor the Board nor its individual members shall segregate
or otherwise identify specific assets to be applied to the purposes of the Plan,
nor shall any of them be deemed to be a trustee of any amounts to be paid under
the Plan.  Any liability of the Bank to any person with respect to benefits
payable under the Plan shall be based solely upon such contractual obligations,
if any, as shall be created by the Plan, and shall give rise only to a claim
against the general assets of the Bank.  No such liability shall be deemed to be
secured by any pledge or any other encumbrance on any specific property of the
Bank.
 
ARTICLE VI.
Amendment and Termination
 
6.1. Amendment and Termination.  Subject to Section 6.2, the Board shall have
the right to amend or terminate the Plan, in whole or in part, provided,
however, that no amendment shall reduce any Participant’s vested and accrued
benefits.
 
6.2. Payment Upon Termination. Subject to the requirements of Code Section 409A
and the Treasury Regulations, in the event of the termination of this Plan, the
Plan shall cease to operate and all benefits shall be immediately payable to the
Participant by the Bank as if the Participant had terminated employment as of
the effective date of the complete termination.  Such complete termination of
the Plan shall occur only under the following circumstances and conditions:
 
(a)           The Board may terminate the Plan within 12 months of a corporate
dissolution taxed under Code Section 331, or with approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under
the Plan are included in the Participant’s gross income in the latest of (i) the
calendar year in which the Plan terminates; (ii) the calendar year in which the
amount is no longer subject to a substantial risk of forfeiture; or (iii) the
first calendar year in which the payment is administratively practicable.
 
(b)           The Board may terminate the Plan within the 30 days preceding a
Change in Control (but not following a Change in Control), provided that the
Plan shall only be treated as terminated if all substantially similar
arrangements sponsored by the Bank are terminated so that the Participant and
all participants under substantially similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within 12 months of the date of the termination of the arrangements.
 
 

--------------------------------------------------------------------------------

 
 
(c)           The Board may terminate the Plan provided that (i) all
arrangements sponsored by the Bank that would be aggregated with this Plan under
Treasury Regulations Section 1.409A-1(c) if the Participant covered by this Plan
was also covered by any of those other arrangements are also terminated; (ii) no
payments other than payments that would be payable under the terms of the
arrangement if the termination had not occurred are made within 12 months of the
termination of the arrangement; (iii) all payments are made within 24 months of
the termination of the arrangements; and (iv) the Bank does not adopt a new
arrangement that would be aggregated with any terminated arrangement under
Treasury Regulations Section 1.409A-1(c) if the Participant participated in both
arrangements, at any time within five years following the date of termination of
the arrangement.
 


 
ARTICLE VII.
Miscellaneous Provisions
 
7.1           Governing Law. The Plan shall be construed, administered, and
enforced according to laws of the State of Illinois, except to the extent that
such laws are pre-empted by the federal laws of the United States of America.
 
7.2           No Right to Continued Employment.  Neither the establishment of
the Plan nor any provisions of the Plan nor any action of the Board shall be
held or construed to confer upon any Employee the right to a continuation of
employment by the Bank. Subject to any employment contract, the Bank reserves
the right to dismiss any Employee or otherwise deal with any Employee to the
same extent as though the Plan had not been adopted.
 
7.3           Construction of Language.  Wherever appropriate in the Plan, words
used in the singular may be read in the plural, words in the plural may be read
in the singular, and words importing the masculine gender shall be deemed
equally to refer to the feminine and the neuter. Any reference to any Article or
Section shall be to an Article or Section of this Plan, unless otherwise
indicated.
 
7.4           Non-alienation of Benefits.  The right to receive a benefit under
the Plan shall not be subject in any manner to anticipation, alienation, or
assignment, nor shall such right be liable for or subject to debts, contracts or
liabilities. Should any Participant, Former Participant, Beneficiary or other
person attempt to anticipate, alienate or assign his interest in or right to a
benefit, or should any person claiming against him seem to subject such interest
or right to legal or equitable process, all the interest or right of such
Participant, Former Participant, Beneficiary or other person entitled to
benefits under the Plan shall cease and, in that event, such interest or right
shall be held or applied, at the direction of the Board, for or to the benefit
of such Participant, Former Participant, Beneficiary or other person or his
spouse, children or other dependents in such manner and in such proportions as
the Board may deem proper.
 
7.5           Operation as Unfunded Nonqualified Plan.  The Plan is intended to
be an unfunded, nonqualified deferred compensation plan maintained primarily for
the purpose of providing deferred compensation “primarily for a select group of
management or highly compensated employees,” as that phrase is used for purposes
of ERISA Sections 201(a), 301(a) and 401(a).  The Plan is not intended to comply
with the requirements of Code Section 401(a).  The Plan shall be administered
and construed so as to effectuate this intent.
 
 

--------------------------------------------------------------------------------

 
 
7.6           Reliance Upon Information.  The Board shall not be liable for any
decision or action taken in good faith in connection with the administration of
the Plan.  Without limiting the generality of the foregoing, any such decision
or action taken by the Board in reliance upon any information supplied to them
by an officer of the Bank, the Bank’s legal counsel, or the Bank’s independent
accountants in connection with the administration of the Plan shall be deemed to
have been taken in good faith.
 
7.7           Compliance with Code Section 409A.  The Plan is intended to be a
non-qualified deferred compensation plan described in Code Section 409A.  The
Plan shall be operated, administered and construed to give effect to such
intent.  To the extent that a provision of the Plan fails to comply with Code
Section 409A and a construction consistent with Code Section 409A is not
possible, such provision shall be void ab initio.  In addition, the Plan shall
be subject to amendment, with or without advance notice to interested parties,
and on a prospective or retroactive basis, including but not limited to
amendment in a manner that adversely affects the rights of Participants and
other interested parties, to the extent necessary to effect such compliance.
 
7.8           Effective Date. The effective date of this Plan is September 1,
2011.
 
7.9           Payment of Employment and Code Section 409A Taxes.  Any
distribution under The Plan shall be reduced by the amount of any taxes required
to be withheld from such distribution.  The Plan shall permit the acceleration
of the time or schedule of a payment to pay employment related taxes as
permitted under Treasury Regulation Section 1.409A-3(j) or to pay any taxes that
may become due at any time that the arrangement fails to meet the requirements
of Code Section 409A and the regulations and other guidance promulgated
thereunder.  In the latter case, such payments shall not exceed the amount
required to be included in income as the result of the failure to comply with
the requirements of Code Section 409A.
 
7.10           Acceleration of Payments. Except as specifically permitted herein
or in other sections of the Plan, no acceleration of the time or schedule of any
payment may be made hereunder.  Notwithstanding the foregoing, payments may be
accelerated hereunder by the Bank, in accordance with the provisions of Treasury
Regulation Section 1.409A-3(j)(4) and any subsequent guidance issued by the
United States Treasury Department.  Accordingly, payments may be accelerated, in
accordance with requirements and conditions of the Treasury Regulations (or
subsequent guidance) in the following circumstances: (i) as a result of certain
domestic relations orders; (ii) in compliance with ethics agreements with the
Federal government; (iii) in compliance with ethics laws or conflicts of
interest laws; (iv) in limited cash-outs (but not in excess of the limit under
Code Section 402(g)(1)(B)); (v) in the case of certain distributions to avoid a
non-allocation year under Code Section 409(p); (vi) to apply certain offsets in
satisfaction of a debt of the Participant to the Bank; (vii) in satisfaction of
certain bona fide disputes between the Participant and the Bank; or (viii) for
any other purpose set forth in the Treasury Regulations and subsequent guidance.
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Bank has executed this Plan on the date set forth below.
 
 

    FIRST CLOVER LEAF BANK      
______________________ 
Date
 
 By:
________________________________
Dennis Terry
President and Chief Executive Officer

 